        Case 1:21-cv-10304-RGS Document 3 Filed 05/06/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 21-10304-RGS

                             DUANE L. BERRY

                                      v.

                       SEIZED FEDERAL SECURITY


                                   ORDER

                                 May 6, 2021

STEARNS, D.J.

     Duane L. Berry is a federal prisoner confined at FMC Butner. He is

currently being evaluated for civil commitment under 28 U.S.C. § 4246(a).

See United States v. Berry, Civil No. 20-02085 (E.D.N.C.).

      On February 22, 2021, Berry filed a pro se complaint in this court titled

as a “Complaint for Forfeiture in Rem.” (Dkt #1). In the caption of the

pleading, Berry identifies the United States Department of the Treasury as

the plaintiff and “Seized Federal Securities” as the defendant. Berry purports

to represent the US Department of the Treasury and identifies himself as a

“Federal Trustee.” He seeks forfeiture of property derived from criminal

activity, including fraud against the United States. He represents that he has

issued a warrant for “arrest in rem regarding the recovery and investigation
        Case 1:21-cv-10304-RGS Document 3 Filed 05/06/21 Page 2 of 2




of classified tax records, documents, and banking information pursuant to

the National Security Act.” (Dkt #1-3 at 1). Berry did not pay the filing fee

or seek leave to proceed without prepayment of the fee.

      A court has the inherent power to dismiss frivolous actions, regardless

of the status of the filing fee. See Mallard v. United States Dist. Ct., 490 U.S.

296, 307-308 (1989); Fitzgerald v. First E. Seventh St. Tenants Corp., 221

F.3d 362, 363 (2d Cir. 2000) (per curiam); Brockton Sav. Bank. v. Peat,

Marwick, Mitchell & Co., 771 F.2d 5, 11 n.5 (1st Cir. 1985). In legal parlance,

a claim is “frivolous” when “the facts alleged rise to the level of the irrational

or the wholly incredible, whether or not there are judicially noticeable facts

available to contradict them.” Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Berry’s present action, in which he claims to be counsel for the United States

Department of Treasury and purports have the authority to seize property on

behalf of the United States, falls within the definition “frivolous.”

                                    ORDER

      In accordance with the foregoing, the complaint is DISMISSED. The

clerk shall issue a final order of dismissal.

                               SO ORDERED.

                                        /s/ Richard G. Stearns

                                        UNITED STATES DISTRICT JUDGE


                                        2
